Citation Nr: 1453893	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-21 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, not otherwise specified.

2.  Entitlement to service connection for a shoulder condition.

3.  Entitlement to service connection for diabetes, including as due to Agent Orange exposure.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a bilateral knee disability. 

6.  Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for PTSD has been recharacterized as service connection of a psychiatric disorder, to include PTSD and depression, not otherwise specified, to comport with the evidence of record and in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While delay is regrettable, the Board finds that additional development is needed for the issues on appeal.

As in initial matter, a threshold for establishing service connection for a claimed condition is the presence of a current disability.  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Regarding the claims of entitlement to service connection for a shoulder condition, entitlement to service connection for diabetes, including as due to Agent Orange exposure, entitlement to service connection for sleep apnea, entitlement to service connection for a bilateral knee disability and entitlement to service connection for arthritis, a private psychological evaluation report dated October 2009, reveals that the Veteran stated that he had injured his left knee during service.  He also stated that he had fallen on his right shoulder during service and was anticipating a shoulder replacement surgery due to degeneration of the bone.  He indicated that he was being treated by Dr. Bhutto.  He also noted that he had been diagnosed with obstructive sleep apnea and type II diabetes.  He stated that he was being treated by Dr. Joseph Y. Bordelon of the Opelousas General Health System.  In addition, he noted that his primary care medical doctor was Dr. Michael Felton.  

A review of the Veteran's record does not reflect that these treatment records are contained in the claims file.  As there are potentially outstanding medical records relevant to the issues on appeal, to include the claimed arthritis disability, the Veteran should be requested to identify any private treatment records, including the treatment records from Dr. Bhutto, Dr. Joseph Y. Bordelon of the Opelousas General Health System and Dr. Michael Felton.  After securing any necessary authorization from the Veteran, all identified treatment records should be obtained.  38 C.F.R. § 3.159(c)(1)(2014).  Then, if the RO/AMC finds that a VA examination is necessary for disposition of any of the claims on appeal, the Veteran should be afforded such.  See 38 C.F.R. § 3.159(c)(4)(i)(2014).

Next, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)(2014); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptoms and an in-service stressor.  38 U.S.C.A. § 1154 (West 2014); 38 C.F.R. § 3.304(f)(2014).

Regarding the claim for entitlement to service connection for a psychiatric disorder, to include PTSD and depression, not otherwise specified, a private psychological evaluation dated October 2009 shows that the Veteran was diagnosed with PTSD and depressive disorder, not otherwise specified.  The Veteran stated that he witnessed a bus crash while in service.  His roommate and a number of others died in the crash.  The Veteran indicated that his roommate's name was Ferguson (it is unclear if this was his first or last name).  The Veteran underwent a VA PTSD examination in January 2012.  The examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted the Veteran's depressed mood, anxiety, chronic sleep impairment, difficulty adapting to stressful circumstances and inability to establish and maintain effective relationships.  The examiner stated that the Veteran's PTSD is related to witnessing a bus accident in service.  

The RO denied the Veteran's claim because it could not verify the stressor event that Veteran claims took place during service.  The RO attempted to obtain information from the Veteran regarding specific details concerning his stressful event and attempted to find morning reports from the Air Force.  The record reflects that morning reports stopped being created before the Veteran's active service began, so further efforts to obtain these records would be futile.  However, it does not appear that the RO submitted the name provided by the Veteran (Ferguson) in the request to the Joint Service Records Research Center (JSSRC).  The Board finds that the additional evidence, the roommate's name, may provide the RO with information to submit another request to the JSSRC to investigate and attempt to verify the Veteran's stressor event.  While on remand, VA should request that the Veteran provide further details of his alleged stressor to allow for an attempt at verification.  Specifically, the Veteran should be requested to provide the full name of the friend and the date and location of the incident.  If the Veteran does not provide enough information to make another request to the JSSRC, the RO must make this finding in the record and clearly explain what information is lacking that precludes making the request to the JSSRC.

The Veteran is reminded that the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002).  He is obligated to cooperate when he is asked for information which is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While VA does have a duty to assist him in the development of his claim, that duty is not limitless and the Veteran must be prepared to cooperate with VA's efforts to obtain all relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide the names, addresses, and approximate dates of treatment of all VA and private health care providers, including 
Dr. Bhutto, Dr. Joseph Y. Bordelon of the Opelousas General Health System and Dr. Michael Felton, who have treated the Veteran for a shoulder condition, diabetes, including as due to Agent Orange exposure, sleep apnea, bilateral knee disability and arthritis.  

After securing any necessary releases, the RO/AMC should request any records identified.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

2.  After the development requested above has been completed to the extent possible, and a records review has been completed, if the RO/AMC determines that a VA examination is necessary for the development of any of the claimed disabilities, one should be scheduled for the Veteran.

3.  The RO/AMC should also send the Veteran a PTSD questionnaire, and ask him to fill out the form and return it to VA.  The RO/AMC should ask the Veteran to provide additional detailed information regarding his alleged stressor incident.  The RO/AMC should specifically request that the Veteran provide information pertaining to the date of the incident and any other pertinent information about the individuals killed in the bus accident, including the name of his roommate. 

Then, the RO/AMC should take appropriate action either to verify the alleged stressor through JSRRC, or to provide a formal finding that further attempts at verification are not possible based on the information provided by the Veteran.  If the RO/AMC determines that the Veteran has not provided enough information to make a request to the JSRRC, the RO/AMC must clearly make this finding in the record and explain what information is lacking that precludes making the request.

4.  The Veteran should then be afforded a VA psychiatric examination, conducted by an examiner who has reviewed the claims file.  Following review of the file and completion of the examination, the examiner should respond to the following:

a.  Please list all of the Veteran's currently diagnosed psychiatric disorders.

b.  If the Veteran is diagnosed with PTSD, please describe the stressor or stressors upon which the diagnosis is based.  

c.  If the Veteran is diagnosed with any psychiatric disorder other than PTSD, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's psychiatric disorder is etiologically related to his active service?  

The examination report must include a complete rationale for all opinions expressed.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



